UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2325


In re: JERMAINE ANTWAN TART,

                    Petitioner.



            On Petition for Writ of Mandamus. (1:18-cv-00598-LCB-JLW)


Submitted: March 29, 2019                                         Decided: May 16, 2019


Before KEENAN and FLOYD, Circuit Judges, and DUNCAN, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jermaine Antwan Tart, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jermaine Antwan Tart petitions for a writ of mandamus seeking an order

compelling the district court to appoint counsel in his ongoing lawsuit in the district

court. We deny the petition.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances.   Kerr v. U.S. Dist. Ct., 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re Murphy-Brown, LLC,

907 F.3d 788, 795 (4th Cir. 2018).

      Tart has failed to demonstrate that he has a clear right to the relief sought.

Accordingly, we deny his petition for mandamus. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                    PETITION DENIED




                                            2